SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

779
CA 09-02485
PRESENT: SMITH, J.P., CENTRA, FAHEY, GORSKI, AND MARTOCHE, JJ.


IN THE MATTER OF JAMES D. JOHNSON,
PETITIONER-APPELLANT,

                     V                                            ORDER

ONONDAGA COUNTY SHERIFF’S DEPARTMENT, NEW
YORK STATE DIVISION OF PAROLE AND NEW YORK
STATE DEPARTMENT OF CORRECTIONAL SERVICES
OFFICE OF SENTENCING AND REVIEW,
RESPONDENTS-RESPONDENTS.


JAMES D. JOHNSON, PETITIONER-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS NEW YORK STATE DIVISION OF
PAROLE AND NEW YORK STATE DEPARTMENT OF CORRECTIONAL SERVICES OFFICE
OF SENTENCING AND REVIEW.


     Appeal from a judgment (denominated order and judgment) of the
Supreme Court, Onondaga County (John J. Brunetti, A.J.), entered
October 22, 2009 in a proceeding pursuant to CPLR article 78. The
judgment dismissed the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:   June 10, 2011                         Patricia L. Morgan
                                                 Clerk of the Court